               Case 3:20-cv-06462-RS Document 16 Filed 11/17/20 Page 1 of 2



1

2

3

4

5

6

7

8                                   UNITED STATES DISTRICT COURT

9                                 NORTHERN DISTRICT OF CALIFORNIA

10

11   GLENN PAPE,                                        )   Case No. 3:20-cv-06462-RS
                                                        )
12                                         Plaintiff,   )   ORDER GRANTING STIPULATION ON
                                                        )   CMC DATES AND THE HEARING DATE
13                     vs.                              )   AND BRIEFING SCHEDULE FOR
                                                        )   PLAINTIFF’S MOTION FOR JUDGMENT
14   THE PRUDENTIAL INSURANCE COMPANY                   )   ON THE PLEADINGS AS TO FIRST CAUSE
     OF AMERICA,                                        )   OF ACTION, OR ALTERNATIVELY
15                                                      )   SUMMARY JUDGMENT AS TO FIRST
                                         Defendant.     )   CAUSE OF ACTION
16                                                      )
                                                        )
17

18

19                     Defendant THE PRUDENTIAL INSURANCE COMPANY OF AMERICA

20   (“Defendant”) filed a Stipulation on CMC dates and the Hearing Date and Briefing Schedule for

21   Plaintiff’s Motion for Judgment on the Pleadings (“Stipulation”) in the above-captioned matter. The

22   Court having considered the Stipulation HEREBY ORDERS THAT:

23                     1.    The Court adopts the Stipulation such that:

24                           a.     The Hearing Date for Plaintiff’s Motion for Judgment on the Pleadings

25   be continued to January 14, 2020 at 1:30 p.m.;

26                           b.     Defendant’s Opposition to the Motion for Judgment on the Pleadings is

27                                        -1-
     ORDER GRANTING STIPULATION ON CMC DATES AND THE HEARING DATE AND
28   BRIEF SCHEDULE FOR PLAINTIFF’S MOTION FOR JUDGMENT ON THE PLEADINGS
     AS TO FIRST CAUSE OF ACTION, OR ALTERNATIVELY SUMMARY JUDGMENT, AS
     TO FIRST CAUSE OF ACTION.
     - Case No. 3:20-cv-06462-RS
     KYL4823-7210-6194.1
               Case 3:20-cv-06462-RS Document 16 Filed 11/17/20 Page 2 of 2



1    due on or before December 23, 2020; and

2                          c.     Plaintiff’s Reply in Support of the Motion for Judgment on the

3    Pleadings is due on or before December 30, 2020.

4                          d.     The Case Management Statement is due on or before February 4, 2021;

5                          e.     The Initial Case Management Conference be continued to February 11,

6    2021 at 10:00 a.m. All parties shall appear telephonically and must contact Court Conference at (866)
     582-6878 at least one week prior to the Conference to arrange their participation.
7                   IT IS SO ORDERED.

8

9
             November 17, 2020
     Dated: _____________________
10                                                      HON. RICHARD SEEBORG
11                                                      UNITED STATES DISTRICT COURT

12

13   Submitted by:
14   SAMUEL A. KEESAL, JR., CASB No. 38014
     skip.keesal@kyl.com
15   JODI S. COHEN, CASB No. 151534
     jodi.cohen@kyl.com
16   NATALIE M. LAGUNAS, CASB No. 318634
     natalie.lagunas@kyl.com
17   KEESAL, YOUNG & LOGAN
     A Professional Corporation
18   400 Oceangate, Suite 1400
     Long Beach, California 90802
19   Telephone:     (562) 436-2000
     Facsimile:     (562) 436-7416
20

21   Attorneys for Defendant
     THE PRUDENTIAL INSURANCE
22   COMPANY OF AMERICA

23

24

25

26

27                                        -2-
     ORDER GRANTING STIPULATION ON CMC DATES AND THE HEARING DATE AND
28   BRIEF SCHEDULE FOR PLAINTIFF’S MOTION FOR JUDGMENT ON THE PLEADINGS
     AS TO FIRST CAUSE OF ACTION, OR ALTERNATIVELY SUMMARY JUDGMENT, AS
     TO FIRST CAUSE OF ACTION.
     - Case No. 3:20-cv-06462-RS
     KYL4823-7210-6194.1
